Citation Nr: 0428894	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for a bilateral shoulder condition.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to April 
1995 and periods of prior active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that granted, in pertinent part, 
the veteran's claim of entitlement to service connection for 
a bilateral shoulder condition (which it characterized as 
impingement syndrome of the right and left shoulders), 
evaluating it as zero percent disabling effective April 12, 
1995 (the day after the date of the veteran's discharge from 
active service).  

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to her service-connected 
bilateral shoulder condition, the Board has characterized the 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, the veteran's claim was received in May 
1995, and the initial rating action was undertaken in 
November 1995, many years prior to enactment of VCAA.  The RO 
properly attempted to corrected the procedural defect by 
issuing a supplemental statement of the case in April 2003 
containing the law and regulations addressing VCAA.  The 
cover letter to the VCAA also provided the veteran limited 
information on the generalities of VCAA.  However, the 
veteran was not advised of the evidence that she could 
provide to support her claim that the bilateral shoulder 
disorder resulted in such impairment so as to merit a higher 
rating, and what evidence VA would obtain on her behalf.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, the Board finds that the veteran must be provided with 
the above notice prior to its consideration of this claim.

In May 2003, the veteran was afforded a VA medical 
examination, including evaluation of the shoulders.  The 
examiner ordered X-ray films of the shoulders, and indicated 
in his report that the results had been reviewed, however, 
the findings were not noted in the report.  Thus, it is 
impossible for VA to determine if the studies showed any 
degenerative changes, or otherwise would indicate an increase 
in the bilateral shoulder disorder.

During the course of this appeal, the veteran indicated that 
she had been seen by a Renee Carter, M.D.  In a October 2003 
letter to the veteran, the RO informed her that they had 
requested Dr. Carter's records.  Thereafter, it appears that 
there was no response from the physician.  At that point, the 
veteran should have been informed of this problem in order 
that she might attempt to procure those records for 
submission to VA.  It does not appear that the RO made an 
attempt to inform the veteran that the records had not been 
received.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
which treated the veteran for bilateral 
shoulder impingement since March 2003.  
Of particular interest would be medical 
records from Renee Carter, M.D. dated 
beginning in 1998.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that she be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  The missing X-ray examination 
reports, and upper gastrointestinal, and 
any other missing reports from the May 
2003 VA medical examination should be 
obtained and associated with the claims 
folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).



